IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-90,383-02


                           EX PARTE JUAN ORTIZ JR., Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 18-08-137-CRW-A IN THE 81ST DISTRICT COURT
                             FROM WILSON COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of burglary of a habitation and sentenced to thirty-five years’

imprisonment. He filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07.

       Applicant requests a late appeal. Based on the record and trial counsel’s response, the trial

court has found that Applicant was denied an appeal through no fault of his own.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of his conviction

in cause number 18-08-137-CRW from the 81st District Court of Wilson County. Within ten days
                                                                                                    2

from the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him on direct appeal. Should Applicant decide to appeal, he must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: March 9, 2022
Do not publish